Name: Commission Regulation (EEC) No 2651/92 of 10 September 1992 re-establishing the levying of customs duties on products falling within CN code 42O2, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 12. 9 . 92 Official Journal of the European Communities ' No L 266/19 COMMISSION REGULATION (EEC) No 2651/92 of 10 September 1992 re-establishing the levying of customs duties on products falling within CN code 4202, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 4202, originating in India, the individual ceiling was fixed at ECU 6 615 000 ; whereas, on 25 February 1992, imports of these products into the Community origina ­ ting in India reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against India, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Article 1 As from 15 September 1992, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in India : Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of Order No CN code Description 10.0570 4202 11 10 4202 1 1 90 4202 12 91 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 Trunks, suitcases, vanity cases, executive cases, briefcases, school satchels and similar containers  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastics or of textile materials   Of other materials, including vulcanized fibre Other of other materials Articles of a kind normally carried in the pocket or in the handbag  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastic sheeting or of textile materials   Of textile materials    Other Other  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastic sheeting or of textile materials   Other    Musical instrument cases    Other ( ») OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amened by Council Re ­ gulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). No L 266/20 Official Journal of the European Communities 12. 9 . 92 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1992. For the Commission Christiane SCRIVENER Member of the Commission